Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 1 of 129




        EXHIBIT A
                 Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 2 of 129

                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF NEW YORK


           THE PHILLIES, a Pennsylvania limited
           partnership,
                                                       CIVIL ACTION NO. 19-7239
                               Plaintiff,

                   v.
                                                       JURY TRIAL DEMANDED
           HARRISON/ERICKSON,
           INCORPORATED, a New York corporation,
           HARRISON ERICKSON, a partnership, and
           WAYDE HARRISON and BONNIE
           ERICKSON,

                               Defendants.



                                   Appendix A to Plaintiff’s Supplemental

                             Response to Defendants’ Interrogatory Nos. 5 and 6

                         (CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER)




DM2\10804122.3
        Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 3 of 129




 ID    Sample Image of Derivative or   Descriptive   Sample Bates   Approx.    Author /
 No.      Non-Infringing Work             Title       Number(s)     Date of    Designer /
                                                                    Creation   Licensee




                                     2
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
        Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 4 of 129

 3                                   Art: A Star is PHAN0000880,   1988   Len Epstein
                                     Reborn         PHAN0005929,
                                                    PHAN0005926,
                                                    PHAN0005928




 4                                   Art: All     PHAN0002474      2017   Len Epstein
                                     Phanatics
                                     Here




                                     3
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
        Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 5 of 129

 6                                   Art:           PHAN0000082,   1989   Harrison /
                                     Appearance     PHAN0000156,          Erickson
                                     Art 2          PHAN0000158,
                                                    PHAN0000161




 7                                   Art:           PHAN0000157,   1989   Harrison /
                                     Appearance     PHAN0000159           Erickson
                                     Art 3




 8                                   Art: Asian     HE000160,      2005   Harrison /
                                     Day Phanatic   HE000593              Erickson




 9                                   Art:           PHAN0000869    1986   Len Epstein
                                     Balancing




                                     4
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
        Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 6 of 129

 10                                  Art:          PHAN0000634,   1986    Len Epstein
                                     Balancing     PHAN0009598,
                                     Pennants      PHAN0010649




 11                                  Art: Ball &   PHAN0000080    1987    Len Epstein
                                     Mit




 12                                  Art: Beach    PHAN0000443    1986    Len Epstein
                                     Towel




                                     5
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
        Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 7 of 129

 13                                  Art: Beach   PHAN0007746,   1996     Harrison /
                                     Towel        HE000563                Erickson




 14                                  Art: Beach   PHAN0007723    1996     Harrison /
                                     Towel                                Erickson




 15                                  Art:         PHAN0000398,   1986     Len Epstein
                                     Birthday     PHAN0000399,
                                     Card         PHAN0000400,
                                                  PHAN0000720,
                                                  PHAN0000867




                                     6
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
        Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 8 of 129

 16                                  Art:         PHAN0000092,   1987     Len Epstein
                                     Birthday     PHAN0000094,
                                     Card         PHAN0000096




 17                                  Art:         PHAN0000394,   1989     Len Epstein
                                     Birthday     PHAN0000009
                                     Card




                                     7
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
        Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 9 of 129

 18                                  Art:         PHAN0000101    1990     Len Epstein
                                     Birthday
                                     Card




 19                                  Art:         PHAN0000102,   1990     Len Epstein
                                     Birthday     PHAN0000106,
                                     Card         PHAN0000107




                                     8
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 10 of 129

 20                                 Art:         PHAN0000104,   1990     Len Epstein
                                    Birthday     PHAN0000105,
                                    Card         PHAN0000097




 21                                 Art:         PHAN0000403,   1990     Len Epstein
                                    Birthday     PHAN0000405,
                                    Card         PHAN0000421




                                     9
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 11 of 129

 22                                 Art:         PHAN0000648    1993     Len Epstein
                                    Birthday
                                    Card




 23                                 Art:         PHAN0000725,   1997     Len Epstein
                                    Birthday     PHAN0000727,
                                    Card         PHAN0000876




                                    10
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 12 of 129

 24                                 Art:         PHAN0000733,   2000     Len Epstein
                                    Birthday     PHAN0000735,
                                    Card         PHAN0000878




 25                                 Art:         PHAN0000099,   1986     Len Epstein
                                    Birthday     PHAN0000394,
                                    Envelope     PHAN0000401,
                                                 PHAN0000475




 26                                 Art:         PHAN0000402    1987     Len Epstein
                                    Birthday
                                    Invite




                                    11
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 13 of 129

 27                                 Art:         PHAN0000407    1988     Len Epstein
                                    Birthday
                                    Invite




 28                                 Art:         PHAN0000409,   1989     Len Epstein
                                    Birthday     PHAN0000415
                                    Invite




                                    12
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 14 of 129

 29                                 Art:         PHAN0000422,   1991     Len Epstein
                                    Birthday     PHAN0000433,
                                    Invite       PHAN0000434,
                                                 PHAN0000435




 30                                 Art:         PHAN0000108    1992     Len Epstein
                                    Birthday
                                    Invite




                                    13
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 15 of 129

 31                                 Art:         PHAN0000729,   1998     Len Epstein
                                    Birthday     PHAN0000731
                                    Invite




 32                                 Art:         PHAN0007934,   1999     Len Epstein
                                    Birthday     PHAN0007935
                                    Invite




                                    14
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 16 of 129

 33                                 Art:           PHAN0001453,   2001   Len Epstein
                                    Birthday       PHAN0007805
                                    Invite




 34                                 Art: Book      PHAN0001368,   2009   Len Epstein /
                                    Shelf Design   PHAN0001369           Jack
                                                                         McDonald




                                    15
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 17 of 129

 35                                 Art: Button   HE000568       1994    Harrison /
                                    Art                                  Erickson




 36                                 Art: Camera   PHAN0009612,   1994    Harrison /
                                    Ready         PHAN0009618,           Erickson
                                                  PHAN0009632,
                                                  PHAN0010920,
                                                  PHAN0010663,
                                                  PHAN0010671,
                                                  PHAN0010685,
                                                  HE000043

 37                                 Art: Card     PHAN0000444,   1987    Len Epstein
                                                  PHAN0000445,
                                                  PHAN0000446,
                                                  PHAN0000874




                                    16
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 18 of 129

 38                                 Art: Card     PHAN0000487    1987    Len Epstein




 39                                 Art: Catch    PHAN0000003    1986    Len Epstein




 40                                 Art: Coming   PHAN0009614,   1999    Harrison /
                                    Soon          PHAN0009622,           Erickson
                                                  PHAN0009623,
                                                  PHAN0009624,
                                                  PHAN0009633,
                                                  PHAN0002992,
                                                  PHAN0010665,
                                                  PHAN0010675,
                                                  PHAN0010676,
                                                  PHAN0010677,
                                                  HE000595,
                                                  HE000596




                                    17
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 19 of 129

 41                                 Art: Coming    HE000590,      2006   Harrison /
                                    Soon Red       HE002085              Erickson




 42                                 Art: Decal     PHAN0000083,   1992   Harrison /
                                                   PHAN0000087,          Erickson
                                                   PHAN0000770




 43                                 Art: Falling   PHAN0000011    1987   Len Epstein




 44                                 Art: Fill Me   PHAN0000486    1986   Len Epstein
                                    Up




                                    18
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 20 of 129

 45                                 Art: Follow   PHAN0000633      1986   Len Epstein
                                    Me to the Vet



 46                                 Art: Frisbees   PHAN0000635    1986   Len Epstein




 47                                 Art: Fun Van PHAN0000643       1988   Len Epstein




 48                                 Art: Get        PHAN0000654,   1993   Harrison /
                                    Behind ‘Em      HE000569,             Erickson
                                                    HE000570




 49                                 Art: Get the    PHAN0000627    1988   Len Epstein
                                    Feeling



 50                                 Art: Get The    PHAN0000642    1988   Len Epstein
                                    Feeling 2




                                    19
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 21 of 129

 51                                 Art: Here to   PHAN0000769,   1995     Harrison /
                                    Say            HE000505,               Erickson
                                                   HE000506




 52                                 Art: Keys      PHAN0000485    1986     Len Epstein




 53                                 Art: Leaning   PHAN0000644    1989     Len Epstein
                                    Pose




 54                                 Art: Make      PHAN0011068    2003 /   Build-a-Bear
                                    Your Own                      2004     Workshop
                                    Phanatic
                                    Logo


                                    20
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 22 of 129

 55                                 Art: Mug       PHAN0000473    1990   Len Epstein




 56                                 Art: NFL       PHAN0012344    2017   Fathead LLC /
                                    Phanatic       at                    Hunt
                                    Fathead        PHAN0012364           Auctions Inc.
                                                                         / Len Epstein




 57                                 Art: Olympic   PHAN0010899,   2012   Harrison /
                                                   HE000501              Erickson




 58                                 Art:           PHAN0009621,   2004   Len Epstein
                                    Phanatic       PHAN0001365,
                                    About          PHAN0009611,
                                    Reading 1      PHAN0010662,
                                                   PHAN0010674,

                                    21
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 23 of 129

                                                 PHAN0011019,
                                                 PHAN0011072
 59                                 Art:         PHAN0009625,   2004     Len Epstein
                                    Phanatic     PHAN0010678,
                                    About        PHAN0011021
                                    Reading 2




 60                                 Art:         PHAN0011017,   2004     Len Epstein
                                    Phanatic     PHAN0011069
                                    About
                                    Reading 3




                                    22
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 24 of 129

 61                                 Art:           PHAN0011021,   2004     Len Epstein
                                    Phanatic       PHAN0011071
                                    About
                                    Reading 4




 62                                 Art:           PHAN0000636    1987     Harrison /
                                    Phanatic                               Erickson
                                    About Safety




 63                                 Art:           PHAN0009627,   2003 /   MLB /
                                    Phanatic       PHAN0010680    2004     Gregory
                                    Attic                                  Rothweiler




 64                                 Art:           HE000610                Harrison /
                                    Phanatic                               Erickson
                                    Line Art




                                    23
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 25 of 129

 65                                 Art:          PHAN0001501   2005     Len Epstein
                                    Phantastic
                                    Journey Title
                                    Page Art




 66                                 Art: Phred   HE000637       2000     Harrison /
                                    Costume      HE000638,               Erickson
                                    Design       HE000656,
                                                 HE000913




 67                                 Art: Phun    PHAN0006056    1990     Len Epstein
                                    Meal




                                    24
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 26 of 129

 68                                 Art: Pointing   PHAN0000005,   1987   Len Epstein
                                                    PHAN0000006,
                                                    PHAN0000007




 69                                 Art:            PHAN0000397,   1986   Len Epstein
                                    Postcard        PHAN0000869




 70                                 Art: Real       PHAN0009533,   2004   Harrison /
                                    Grass Real      PHAN0009536,          Erickson
                                    Fun             PHAN0009615,
                                                    PHAN0009630,
                                                    PHAN0010666,
                                                    PHAN0010683,
                                                    PHAN0010947,
                                                    PHAN0011088,
                                                    HE000510




                                    25
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 27 of 129




 72                                 Art: Stars    HE000491,      1994    Harrison /
                                                  HE002072               Erickson




 73                                 Art: Statue   PHAN0001899,   2010    Icon Poly
                                    Sketch        PHAN0001900




 74                                 Art: Style    PHAN0009617,   2002    MLB
                                    Guide 3D      PHAN0009690,
                                    Turnaround    PHAN0002580,
                                    Back 2002     PHAN0011097,
                                                  PHAN0009710,
                                                  PHAN0010670




                                    26
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 28 of 129




 76                                 Art: Style   PHAN0009617,   2002     MLB
                                    Guide 3D     PHAN0009690,
                                    Turnaround   PHAN0002580,
                                    Front 2002   PHAN0011097,
                                                 PHAN0009710,
                                                 PHAN0010670




                                    27
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 29 of 129

 78                                 Art: Style   PHAN0009617,   2002     MLB
                                    Guide 3D     PHAN0009690,
                                    Turnaround   PHAN0002580,
                                    Side 2002    PHAN0011097,
                                                 PHAN0009710,
                                                 PHAN0010670




 80                                 Art: Style   PHAN0009438    2012     MLB
                                    Guide Baby
                                    Primary




 81                                 Art: Style   PHAN0009438    2012     MLB
                                    Guide Baby
                                    Secondary




                                    28
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 30 of 129




 83                                 Art: Style     PHAN0009617,   1999   MLB
                                    Guide          PHAN0009690,
                                    Batting Pose   PHAN0002580,
                                    1999           PHAN0011097,
                                                   PHAN0010670




                                    29
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 31 of 129

                                                 PHAN0010993,
                                                 PHAN0011097,
                                                 PHAN0009638,
                                                 PHAN0001290,
                                                 HE000034
 85                                 Art: Style   PHAN0009550,   2004     Harrison /
                                    Guide CBP    PHAN0009610,            Erickson
                                    Ribbon       PHAN0009629,
                                                 PHAN0010682,
                                                 PHAN0011091,
                                                 PHAN0010661,
                                                 HE000613




                                    30
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 32 of 129




                                    31
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 33 of 129

 89                                 Art: Style   PHAN0009617,   1999     MLB
                                    Guide        PHAN0009690,
                                    Running      PHAN0002580,
                                    Pose 1999    PHAN0011097,
                                                 PHAN0010670




 90                                 Art: Super   PHAN0009774,   2005     Harrison /
                                    Hero         PHAN0009531,            Erickson
                                    Phanatic     PHAN0009628,
                                                 PHAN0001509,
                                                 PHAN0001510,
                                                 PHAN0001512,
                                                 PHAN0010681,
                                                 HE000024,
                                                 HE000624


 91                                 Art: Super   PHAN0009776,   2005     Harrison /
                                    Hero         PHAN0001507,            Erickson
                                    Phanatic     PHAN0001514
                                    Black




 92                                 Art: Super   PHAN0009775,   2005     Harrison /
                                    Hero         PHAN0001508,            Erickson
                                    Phanatic     PHAN0001513
                                    Green




                                    32
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 34 of 129

 93                                 Art:          HE000509,      1992    Harrison /
                                    Swimming      HE000567               Erickson
                                    Pool




 94                                 Art: Turkey   PHAN0000869    1986    Len Epstein




 95                                 Art: Tuxedo   PHAN0001241,   1986    Len Epstein
                                    Stadium       PHAN0000722,
                                                  PHAN0000723,
                                                  PHAN0009609,
                                                  PHAN0009619,
                                                  PHAN0010260,
                                                  PHAN0010660,
                                                  PHAN0010672




 96                                 Art: Tuxedo   PHAN0000721    1986    Len Epstein
                                    Stadium 2




                                    33
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 35 of 129

 97                                 Art: Tuxedo    PHAN0000762,   1986   Len Epstein
                                    Stadium 3      PHAN0000865




 98                                 Art: Vintage   PHAN0000724,   1991   Len Epstein
                                                   PHAN0010991




 99                                 Art: Zzzzz     PHAN0000637    1987   Len Epstein




                                    34
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 36 of 129




102                                 Costume:     PHAN0008778,   1992     Harrison /
                                    Phoebe       PHAN0008781,            Erickson
                                    Costume      PHAN0008844,
                                                 PHAN0008860,
                                                 PHAN0008873,
                                                 HE000021,
                                                 HE000022,
                                                 HE000023,
                                                 HE000635




                                    35
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 37 of 129

103                                 Costume:     PHAN0001356,   2000     Harrison /
                                    Phred        HE000021,               Erickson
                                                 HE000674




105                                 Other:       PHAN0012523    2018     Younts
                                    Climbing                             Design /
                                    Wall                                 Climbzone




                                    36
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 38 of 129




107                                 Other:       HE002078       2015
                                    Mural




108                                 Other:       PHAN0008909    2008     Dan Dunn’s
                                    Painting                             PaintJam




                                    37
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 39 of 129

109                                 Other:         PHAN0001921,   2010   Statue by Icon
                                    Statue         PHAN0001922           Poly

                                    (1 of 20
                                    statues each
                                    painted by a
                                    different
                                    artist)




110                                 Other:         PHAN0001885,   2010   Icon Poly
                                    Statue Model   PHAN0001886,
                                                   PHAN0001887,
                                                   PHAN0001888,
                                                   PHAN0001889,
                                                   PHAN0001890,
                                                   PHAN0001891,
                                                   PHAN0001892,
                                                   PHAN0001893,
                                                   PHAN0001894




111                                 Product: 3D    PHAN0001248,   2016   Forever
                                    Construction   PHAN0011344,          Collectibles
                                    Toy            PHAN0011345,          (FOCO)
                                                   PHAN0011346,
                                                   PHAN0011347,
                                                   PHAN0011348,
                                                   PHAN0011349,
                                                   PHAN0011350,
                                                   PHAN0011351,
                                                   PHAN0011552
                                                   at
                                                   PHAN0011569




                                    38
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 40 of 129

112                                 Product: 3D     PHAN0011388,   2008   Forever
                                    Mascot          PHAN0011389,          Collectibles
                                    Puzzle          PHAN0011390,          (FOCO)
                                                    PHAN0011391,
                                                    PHAN0011392,
                                                    PHAN0011393,
                                                    PHAN0011394,
                                                    PHAN0011395,
                                                    PHAN0011552
                                                    at
                                                    PHAN0011567
113                                 Product: 7”     PHAN0012506    2018   Rawlings
                                    Mascot
                                    Softee




114                                 Product: 7”     PHAN0011484    2016   Jarden Sports
                                    Soft Baseball   at                    Licensing
                                                    PHAN0011485




                                    39
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 41 of 129

115                                 Product:     PHAN0011550    2019     Super 7
                                    Action
                                    Figure




116                                 Product:     PHAN0012522    2014     Len Epstein
                                    Activity
                                    Book




117                                 Product:     PHAN0012514    2019     Evergreen
                                    Apron




                                    40
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 42 of 129

118                                 Product:      PHAN0011416            Outerstuff
                                    Baby Onesie




119                                 Product:      PHAN0012508            The
                                    Backpack                             Northwest
                                                                         Company




120                                 Product:      PHAN0011446    2019    Bani Bands
                                    Bani Bands


121                                 Product:      PHAN0001202,   2012    Little Wonder
                                    Bank          PHAN0009992,           Studio
                                                  HE002268




                                    41
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 43 of 129

122                                 Product:      PHAN0001212,   2016    Len Epstein /
                                    Beach Towel   PHAN0010003            Windward
                                    Galapagos
                                    Gang




123                                 Product:      PHAN0001206,   2014    Len Epstein /
                                    Beach Towel   PHAN0009996,           Windward
                                    Kite          PHAN0009998




124                                 Product:      PHAN0000891    1985    Len Epstein
                                    Bench
                                    Sticker




                                    42
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 44 of 129

125                                 Product: Bib   PHAN0001046,   1986   Len Epstein
                                                   PHAN0001047




126                                 Product: Big   PHAN0002213    2011   Fabrique
                                    Head Doll                            Innovations



127                                 Product: Big   PHAN0002214    2011   Fabrique
                                    Head Doll -                          Innovations
                                    Glasses



128                                 Product:       PHAN0012509           Forever
                                    Bobble                               Collectibles
                                    Baller                               (FOCO)




                                    43
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 45 of 129

129                                 Product:     PHAN0001198,   2007     BDA Inc.
                                    Bobble       PHAN0008804,
                                    Balloon      PHAN0008805,
                                                 PHAN0009988




130                                 Product:     PHAN0012162    2013     Forever
                                    Bobble       at                      Collectibles
                                    Birthday     PHAN0012171             (FOCO)
                                    Cake
                                    Phanatic




                                    44
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 46 of 129

131                                 Product:       PHAN0001250   2012    Forever
                                    Bobble                               Collectibles
                                    Christmas                            (FOCO)




132                                 Product:       PHAN0001221           Forever
                                    Bobble Four-                         Collectibles
                                    Wheeler                              (FOCO)




                                    45
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 47 of 129

133                                 Product:     PHAN0012162    2013     Forever
                                    Bobble       at                      Collectibles
                                    Friendly     PHAN0012178             (FOCO)
                                    Games




134                                 Product:     PHAN0012162    2013     Forever
                                    Bobble       at                      Collectibles
                                    Galapagos    PHAN0012177             (FOCO)
                                    Gang




135                                 Product:    PHAN0011418,    2019     Forever
                                    Bobble Game PHAN0011419              Collectibles
                                    of Thrones                           (FOCO)




                                    46
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 48 of 129

136                                 Product:      PHAN0011552   2019     Forever
                                    Bobble GOT    at                     Collectibles
                                    Dragon        PHAN0011561            (FOCO)




137                                 Product:      PHAN0012162   2013     Forever
                                    Bobble Hall   at                     Collectibles
                                    of Fame       PHAN0012176            (FOCO)
                                    Journey




                                    47
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 49 of 129

138                                 Product:     PHAN0001214,   2019     Forever
                                    Bobble       PHAN0011552             Collectibles
                                    Harper                               (FOCO)
                                    Four-
                                    Wheeler




139                                 Product:     PHAN0011552    2019     Forever
                                    Bobble       at                      Collectibles
                                    Harper       PHAN0011563             (FOCO)
                                    Headband




                                    48
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 50 of 129

140                                 Product:        PHAN0011552          Forever
                                    Bobble          at                   Collectibles
                                    Knucklehead     PHAN0011553          (FOCO)
                                    Base




141                                 Product:        PHAN0012240   2015   Forever
                                    Bobble of the   at                   Collectibles
                                    Month 2         PHAN0012257          (FOCO)
                                    April
                                    Phanatic




142                                 Product:        PHAN0012240   2015   Forever
                                    Bobble of the   at                   Collectibles
                                    Month 2         PHAN0012257          (FOCO)
                                    August
                                    Phanatic




                                    49
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 51 of 129

143                                 Product:        PHAN0012240   2015   Forever
                                    Bobble of the   at                   Collectibles
                                    Month 2         PHAN0012257          (FOCO)
                                    December
                                    Phanatic




144                                 Product:        PHAN0012240   2015   Forever
                                    Bobble of the   at                   Collectibles
                                    Month 2         PHAN0012257          (FOCO)
                                    February
                                    Phanatic




145                                 Product:        PHAN0012240   2015   Forever
                                    Bobble of the   at                   Collectibles
                                    Month 2         PHAN0012257          (FOCO)
                                    January
                                    Phanatic




                                    50
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 52 of 129

146                                 Product:        PHAN0012240   2015   Forever
                                    Bobble of the   at                   Collectibles
                                    Month 2 July    PHAN0012257          (FOCO)
                                    Phanatic




147                                 Product:        PHAN0012240   2015   Forever
                                    Bobble of the   at                   Collectibles
                                    Month 2         PHAN0012257          (FOCO)
                                    June
                                    Phanatic




148                                 Product:        PHAN0012240   2015   Forever
                                    Bobble of the   at                   Collectibles
                                    Month 2         PHAN0012257          (FOCO)
                                    March
                                    Phanatic




                                    51
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 53 of 129

149                                 Product:      PHAN0012240     2015   Forever
                                    Bobble of the at                     Collectibles
                                    Month 2 May PHAN0012257              (FOCO)
                                    Phanatic




150                                 Product:        PHAN0012240   2015   Forever
                                    Bobble of the   at                   Collectibles
                                    Month 2         PHAN0012257          (FOCO)
                                    November
                                    Phanatic




151                                 Product:        PHAN0012240   2015   Forever
                                    Bobble of the   at                   Collectibles
                                    Month 2         PHAN0012257          (FOCO)
                                    October
                                    Phanatic




                                    52
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 54 of 129

152                                 Product:        PHAN0012162    2013   Forever
                                    Bobble of the   at                    Collectibles
                                    Month April     PHAN0012212,          (FOCO)
                                    Phanatic        PHAN0012216
                                                    at
                                                    PHAN0012223




153                                 Product:        PHAN0012162    2013   Forever
                                    Bobble of the   at                    Collectibles
                                    Month           PHAN0012213,          (FOCO)
                                    August          PHAN0012216
                                    Phanatic        at
                                                    PHAN0012223




154                                 Product:        PHAN0012162    2013   Forever
                                    Bobble of the   at                    Collectibles
                                    Month           PHAN0012213           (FOCO)
                                    December
                                    Phanatic




155                                 Product:        PHAN0012162    2013   Forever
                                    Bobble of the   at                    Collectibles
                                    Month           PHAN0012212           (FOCO)
                                    February
                                    Phanatic




                                    53
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 55 of 129

156                                 Product:        PHAN0012162    2013   Forever
                                    Bobble of the   at                    Collectibles
                                    Month           PHAN0012213           (FOCO)
                                    January
                                    Phanatic




157                                 Product:        PHAN0012162    2013   Forever
                                    Bobble of the   at                    Collectibles
                                    Month July      PHAN0012212,          (FOCO)
                                    Phanatic        PHAN0012216
                                                    at
                                                    PHAN0012223




158                                 Product:        PHAN0012162    2013   Forever
                                    Bobble of the   at                    Collectibles
                                    Month June      PHAN0012212,          (FOCO)
                                    Phanatic        PHAN0012216
                                                    at
                                                    PHAN0012223




159                                 Product:        PHAN0012162    2013   Forever
                                    Bobble of the   at                    Collectibles
                                    Month           PHAN0012212           (FOCO)
                                    March
                                    Phanatic




                                    54
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 56 of 129

160                                 Product:        PHAN0012162    2013   Forever
                                    Bobble of the   at                    Collectibles
                                    Month May       PHAN0012212,          (FOCO)
                                    Phanatic        PHAN0012216
                                                    at
                                                    PHAN0012223




161                                 Product:        PHAN0012162    2013   Forever
                                    Bobble of the   at                    Collectibles
                                    Month           PHAN0012213           (FOCO)
                                    November
                                    Phanatic




162                                 Product:        PHAN0012162    2013   Forever
                                    Bobble of the   at                    Collectibles
                                    Month           PHAN0012213           (FOCO)
                                    October
                                    Phanatic




                                    55
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 57 of 129

163                                 Product:        PHAN0012162   2013   Forever
                                    Bobble of the   at                   Collectibles
                                    Month           PHAN0012213          (FOCO)
                                    September
                                    Phanatic




164                                 Product:        PHAN0012240   2015   Forever
                                    Bobble of the   at                   Collectibles
                                    Month           PHAN0012257          (FOCO)
                                    September
                                    Phanatic




165                                 Product:        PHAN0012162   2013   Forever
                                    Bobble One      at                   Collectibles
                                    Man Band        PHAN0012172          (FOCO)
                                    Phanatic




                                    56
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 58 of 129

166                                 Product:     PHAN0012162    2013     Forever
                                    Bobble       at                      Collectibles
                                    Parade of    PHAN0012175             (FOCO)
                                    Champions




167                                 Product:     PHAN0012162    2013     Forever
                                    Bobble       at                      Collectibles
                                    Phantastic   PHAN0012174             (FOCO)
                                    Journey




168                                 Product:     PHAN0011552             Forever
                                    Bobble       at                      Collectibles
                                    Scoreboard   PHAN0011562             (FOCO)




                                    57
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 59 of 129

169                                 Product:     PHAN0011420,   2019     Forever
                                    Bobble       PHAN0011421,            Collectibles
                                    Stadium      PHAN0011552             (FOCO)
                                    Lights       at
                                                 PHAN0011564




170                                 Product:     PHAN0001215    2019     Forever
                                    Bobble                               Collectibles
                                    Stranger                             (FOCO)
                                    Things




                                    58
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 60 of 129

171                                 Product:     PHAN0012162     2013    Forever
                                    Bobble Super at                      Collectibles
                                    Phanatic     PHAN0012173             (FOCO)




172                                 Product:       PHAN0011552   2008    Forever
                                    Bobble         at                    Collectibles
                                    World Series   PHAN0011560           (FOCO)
                                    Champs




173                                 Product:       PHAN0011417   2017    Tom
                                    Book - Best                          Burgoyne &
                                    Rain Delay                           Len Epstein
                                    Ever




                                    59
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 61 of 129

174                                 Product:     PHAN0001471,   2006     Tom
                                    Book -       PHAN0001249             Burgoyne &
                                    Christmas                            Len Epstein
                                    Wish




175                                 Product:     PHAN0011423    2012     Tom
                                    Book -                               Burgoyne &
                                    Friendly                             Len Epstein
                                    Games




176                                 Product:     PHAN0011424    2016     Tom
                                    Book -                               Burgoyne &
                                    Galapagos                            Len Epstein
                                    Gang




                                    60
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 62 of 129

177                                 Product:      PHAN0002076,   2010    Tom
                                    Book -        PHAN0002129,           Burgoyne &
                                    Galapagos     PHAN0002133,           Len Epstein
                                    Islands       PHAN0002150,
                                    Adventure     PHAN0002059,
                                                  PHAN0002093,
                                                  PHAN0002107,
                                                  PHAN0002124,
                                                  PHAN0002125,
                                                  PHAN0002126




178                                 Product:      PHAN0010288    2013    Tom
                                    Book - Hall                          Burgoyne &
                                    of Fame                              Len Epstein
                                    Journey




179                                 Product:      PHAN0001360,   2003    Tom
                                    Book -        PHAN0001378,           Burgoyne &
                                    Happiest      PHAN0001249            Len Epstein
                                    Memories




                                    61
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 63 of 129

180                                 Product:      PHAN0012269   2008     Tom
                                    Book -        at                     Burgoyne &
                                    Happy         PHAN0012318            Len Epstein
                                    Birthday
                                    Phillie
                                    Phanatic



181                                 Product:      PHAN0011428   2019     Tom
                                    Book - Hero                          Burgoyne &
                                                                         Len Epstein




182                                 Product:      PHAN0011431   2018     Tom
                                    Book -                               Burgoyne &
                                    Mascot All-                          Len Epstein
                                    Star Game




                                    62
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 64 of 129

183                                 Product:     PHAN0001381,   2004     Tom
                                    Book -       PHAN0001249             Burgoyne &
                                    Moving Day                           Len Epstein




184                                 Product:     PHAN0012269    2014     Tom
                                    Book - One   at                      Burgoyne &
                                    Man Band     PHAN0012318             Len Epstein




185                                 Product:     PHAN0001979,   2009     Tom
                                    Book -       PHAN0001980,            Burgoyne &
                                    Parade of    PHAN0002014             Len Epstein
                                    Champions




                                    63
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 65 of 129

186                                 Product:       PHAN0001249,   2005   Tom
                                    Book -         PHAN0011432           Burgoyne &
                                    Phantastic                           Len Epstein
                                    Journey




187                                 Product:       PHAN0011433    2011   Tom
                                    Book -                               Burgoyne &
                                    Philadelphia                         Len Epstein
                                    Story




188                                 Product:       PHAN0011440    2015   Tom
                                    Book -                               Burgoyne &
                                    Spring                               Len Epstein
                                    Training




                                    64
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 66 of 129

189                                 Product:       PHAN0012269   2007    Tom
                                    Book - Super   at                    Burgoyne &
                                    Phanatic       PHAN0012318           Len Epstein




190                                 Product: Bop   PHAN0011475   2011    Fremont Die
                                    Bag                                  Consumer
                                                                         Products Inc.




191                                 Product: Bop   PHAN0011475   2011    Fremont Die
                                    Bag Mini       at                    Consumer
                                                   PHAN0011476           Products Inc.




                                    65
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 67 of 129

192                                 Product:       PHAN0012462   2018    MelonWerr
                                    Bucket Hat     at
                                                   PHAN0012478




194                                 Product:       PHAN0012039 2007      Build-A-Bear
                                    Build-a-Bear   at                    Workshop
                                    Phanatic       PHAN0012041-
                                    Bookmark       PHAN0012043




                                    66
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 68 of 129

195                                 Product:       PHAN0011991   2008    Build-A-Bear
                                    Build-a-Bear   at                    Workshop
                                    Phanatic PJs   PHAN0012006




196                                 Product:       PHAN0011590   2018    Wincraft
                                    Button 4       at
                                    Pack           PHAN0011642




197                                 Product:       PHAN0011590   2018    Wincraft
                                    Button 4-      at
                                    Pack           PHAN0011615




                                    67
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 69 of 129

198                                 Product:     PHAN0012513    2019     Lang Co. /
                                    Calendar                             Perfect
                                                                         Timing /
                                                                         Turner




199                                 Product: Can PHAN0011590    2019     Wincraft
                                    Cooler




                                    68
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 70 of 129

200                                 Product: Can PHAN0011590    2019     Wincraft
                                    Cooler 2     at
                                                 PHAN0011611




201                                 Product: Can PHAN0011590    2019     Wincraft
                                    Cooler 3     at
                                                 PHAN0011637




202                                 Product: Cap PHAN0011503-            New Era Cap
                                    Styles       PHAN0011538             Company




                                    69
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 71 of 129

203                                 Product:     PHAN0006884    1998     Phillies
                                    Channel
                                    Surfin’
                                    Phanatic




204                                 Product:     PHAN0011441    2018     5th & Ocean
                                    Christmas
                                    Sweater




205                                 Product:     PHAN0001216
                                    Coasters




                                    70
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 72 of 129

206                                 Product:     PHAN0012510     2019    Bani Bands
                                    Cooling
                                    Sweatband




207                                 Product:     PHAN0009450,    2012    Forever
                                    Dangle Hat   PHAN0001251,            Collectibles
                                                 PHAN0001252             (FOCO)




208                                 Product:     PHAN0011590     2019    Wincraft
                                    Decal        at
                                                 PHAN0011610




209                                 Product: Die- PHAN0011333,   2011    Wincraft
                                    Cut Magnet    PHAN0011590
                                                  at
                                                  PHAN0011593




                                    71
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 73 of 129

210                                 Product: Die- PHAN0011590   2018     Wincraft
                                    Struck        at
                                    Collector Pin PHAN0011617




211                                 Product: Die- PHAN0011590   2018     Wincraft
                                    Struck        at
                                    Collector Pin PHAN0011624




212                                 Product: Die- PHAN0011590   2018     Wincraft
                                    Struck        at
                                    Collector Pin PHAN0011626




213                                 Product: Die- PHAN0011590   2018     Wincraft
                                    Struck        at
                                    Collector Pin PHAN0011628




214                                 Product: Die- PHAN0011590   2018     Wincraft
                                    Struck        at
                                    Collector Pin PHAN0011634




                                    72
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 74 of 129

215                                 Product: Die- PHAN0011590   2018     Wincraft
                                    Struck        at
                                    Collector Pin PHAN0011635




216                                 Product: Die- PHAN0011590   2018     Wincraft
                                    Struck        at
                                    Collector Pin PHAN0011638




217                                 Product: Die- PHAN0011590   2019     Wincraft
                                    Struck        at
                                    Collector Pin PHAN0011619




218                                 Product: Die- PHAN0011590   2019     Wincraft
                                    Struck        at
                                    Collector Pin PHAN0011643




                                    73
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 75 of 129

219                                 Product:     PHAN0011590    2019     Wincraft
                                    Earrings     at
                                                 PHAN0011620




220                                 Product:     PHAN0011590    2019     Wincraft
                                    Earrings     at
                                                 PHAN0011621




221                                 Product:     PHAN0011590    2019     Wincraft
                                    Earrings     at
                                                 PHAN0011622




222                                 Product:     PHAN0012515             Forever
                                    Eekeez                               Collectibles
                                    Figurine                             (FOCO)




                                    74
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 76 of 129

223                                 Product: Felt   PHAN0001053,   1989   Len Epstein
                                    Sign            PHAN0001054




224                                 Product:        PHAN0001194,   2002   BDA Inc.
                                    Figurine        PHAN0009984,
                                                    HE002241




225                                 Product:        PHAN0001211,   2016   Concept One /
                                    Flair Hair      PHAN0010002           The
                                    Visor                                 Northwest
                                                                          Company




226                                 Product:        PHAN0012511    2019   Bani Bands
                                    Fleece
                                    Headband




                                    75
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 77 of 129

227                                 Product: Flip   PHAN0011327,   2015   Forever
                                    Flops           PHAN0011328,          Collectibles
                                                    PHAN0011329,          (FOCO)
                                                    PHAN0011330,
                                                    PHAN0011331




228                                 Product:        PHAN0011590    2018   Wincraft
                                    Freeform        at
                                    Auto            PHAN0011636
                                    Emblem




229                                 Product:        PHAN0011404,   2018   Wincraft
                                    Garden Flag     PHAN0011405,
                                                    PHAN0011406,
                                                    PHAN0011407,
                                                    PHAN0011590
                                                    at
                                                    PHAN0011594




                                    76
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 78 of 129

230                                 Product:     PHAN0011425,   2019     Evergreen
                                    Garden       PHAN0011426             Enterprises
                                    Statue




231                                 Product:     PHAN0012517    2019     Evergreen
                                    Garden
                                    Statue




232                                 Product:     PHAN0011552             Forever
                                    Glass Ball   at                      Collectibles
                                    Ornament     PHAN0011554             (FOCO)




                                    77
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 79 of 129




234                                 Product:      PHAN0011552            Forever
                                    Grocery Bag   at                     Collectibles
                                                  PHAN0011559            (FOCO)




                                    78
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 80 of 129

236                                 Product: Hat   PHAN0001213,   2017   BWM Global
                                                   PHAN0010004




237                                 Product: Hat   PHAN0011408,          Forever
                                    with Mittens   PHAN0011409,          Collectibles
                                                   PHAN0011410,          (FOCO)
                                                   PHAN0011411,
                                                   PHAN0011412,
                                                   PHAN0011413,
                                                   PHAN0011414,
                                                   PHAN0011415




238                                 Product:       PHAN0012549    2019   Reyn Spooner
                                    Hawaiian
                                    Shirt




                                    79
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 81 of 129

239                                 Product: HD   PHAN0011590    2019    Wincraft
                                    Key Ring      at
                                                  PHAN0011595




240                                 Product: HD   PHAN0011590    2019    Wincraft
                                    Key Ring      at
                                                  PHAN0011632




241                                 Product: HD   PHAN0011590    2019    Wincraft
                                    Key Ring      at
                                                  PHAN0011633




242                                 Product:      PHAN0011382,   2018    Junk
                                    Headband      PHAN0011383,
                                    Big Bang      PHAN0011384,
                                    Lite          PHAN0011385,
                                                  PHAN0011386,
                                                  PHAN0011387,
                                                  PHAN0011497
243                                 Product:      PHAN0011373,   2019    Junk
                                    Headband      PHAN0011374,
                                    Flex Tie      PHAN0011375,
                                                  PHAN0011376,
                                                  PHAN0011377,
                                    80
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 82 of 129

                                                  PHAN0011378,
                                                  PHAN0011379,
                                                  PHAN0011380,
                                                  PHAN0011381,
                                                  PHAN0011496
244                                 Product:      PHAN0011430    2013    Pangea
                                    iPhone Case




245                                 Product:      PHAN0001217    2016    Forever
                                    Lamp                                 Collectibles
                                                                         (FOCO)




246                                 Product:      PHAN0011590    2019    Wincraft
                                    Lanyard       at
                                                  PHAN0011591




247                                 Product:      PHAN0011590    2019    Wincraft
                                    Lanyard       at
                                                  PHAN0011612



                                    81
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 83 of 129

248                                 Product:      PHAN0012519    2019    Aminco
                                    Lanyard




249                                 Product:      PHAN0001207,   2014    Oyo
                                    Lego Dugout   PHAN0009997            Sportstoys,
                                    Set                                  Inc.




250                                 Product:      PHAN0001220            Oyo
                                    Lego                                 Sportstoys,
                                    Phanatic                             Inc.




                                    82
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 84 of 129

251                                 Product:        PHAN0011590    2019   Wincraft
                                    License Plate   at
                                                    PHAN0011627




252                                 Product:        PHAN0001195,   2003   Alliance
                                    Locker Bank     PHAN0009985           Marketing
                                                                          Partners




253                                 Product:        PHAN0011334,   2018   Wincraft
                                    Magnet          PHAN0011335,
                                                    PHAN0011336,
                                                    PHAN0011590
                                                    at
                                                    PHAN0011640




254                                 Product:        PHAN0011590    2019   Wincraft
                                    Magnet          at
                                                    PHAN0011613




255                                 Product:        PHAN0011590    2019   Wincraft
                                    Magnet          at
                                                    PHAN0011623




                                    83
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 85 of 129

256                                 Product:      PHAN0012520,   2019    Open Roads
                                    Magnet        PHAN0012545            Brand




257                                 Product:      PHAN0011471            Franklin
                                    Mascot Ball   at                     Sports, Inc.
                                                  PHAN0011473-
                                                  PHAN0011474




258                                 Product:      PHAN0011484    2010    Jarden Sports
                                    Mascot Ball                          Licensing




                                    84
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 86 of 129

259                                 Product:      PHAN0011471   2017     Franklin
                                    Mascot Ball                          Sports, Inc.




260                                 Product:      PHAN0011484   2018     Jarden Sports
                                    Mascot Ball   at                     Licensing
                                                  PHAN0011486




261                                 Product:      PHAN0011484   2018     Jarden Sports
                                    Mascot Ball   at                     Licensing
                                                  PHAN0011487




                                    85
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 87 of 129

262                                 Product:      PHAN0011484   2019     Jarden Sports
                                    Mascot Ball   at                     Licensing
                                                  PHAN0011488




263                                 Product:      PHAN0011484   2019     Jarden Sports
                                    Mascot Ball   at                     Licensing
                                                  PHAN0011489




264                                 Product:      PHAN0011484   2019     Jarden Sports
                                    Mascot Ball   at                     Licensing
                                                  PHAN0011490




                                    86
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 88 of 129

265                                 Product:       PHAN0011484   2019    Jarden Sports
                                    Mascot Ball    at                    Licensing
                                                   PHAN0011495




266                                 Product:       PHAN0011484 2019      Jarden Sports
                                    Mascot Ball    at                    Licensing
                                    4” Softee &    PHAN0011491-
                                    Big Boy        PHAN0011494
                                    Softee




267                                 Product:       PHAN0011543   2019    Pets First, Inc.
                                    Mascot
                                    Baseball Tug
                                    Toy




                                    87
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 89 of 129

268                                 Product:      PHAN0011471   2019     Franklin
                                    Mascot Bat    at                     Sports, Inc.
                                                  PHAN0011472




269                                 Product:      PHAN0011590   2019     Wincraft
                                    Mascot Head   at
                                    Cover         PHAN0011599




270                                 Product:      PHAN0011573            The Memory
                                    Mascot        at                     Company
                                    Replica       PHAN0011574
                                    Santa
                                    Figurine




                                    88
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 90 of 129

271                                 Product:       PHAN0011484 2019      Jarden Sports
                                    Mascot         at                    Licensing
                                    Softee Bat &   PHAN0011493-
                                    Mini Softee    PHAN0011494
                                    Bat




272                                 Product:       PHAN0012490   2019    Success
                                    Mascot         at                    Promotions
                                    Towel          PHAN0012500




273                                 Product:       PHAN0011500           MasterPieces,
                                    Matching                             Inc.
                                    Game




                                    89
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 91 of 129

274                                 Product:      PHAN0001061,   1995
                                    Milk Poster   PHAN0001062,
                                                  PHAN0001063




275                                 Product:      PHAN0011422    2016    S. Preston Art
                                    Minamalist                           & Designs
                                    Mascot
                                    Canvas




276                                 Product:      PHAN0011427    2016    S. Preston Art
                                    Minamalist                           & Designs
                                    Mascot
                                    Giclee




                                    90
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 92 of 129

277                                 Product:     PHAN0011436    2016     S. Preston Art
                                    Minamalist                           & Designs
                                    Mascot
                                    Poster




278                                 Product:     PHAN0011451    2019     Fabrique
                                    Miniature    at                      Innovations
                                    Bluetooth    PHAN0011465
                                    Speaker


279                                 Product:     PHAN0012533             Forever
                                    Mittens                              Collectibles
                                                                         (FOCO)




                                    91
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 93 of 129

280                                 Product:     PHAN0011059    2005     Mascotopia
                                    Mobile




281                                 Product:     PHAN0012521    2019     The Memory
                                    Mug                                  Company




282                                 Product:     PHAN0011590    2018     Wincraft
                                    Multi-Use    at
                                    Decal        PHAN0011629




283                                 Product:     PHAN0011590    2019     Wincraft
                                    Multi-Use    at
                                    Decal        PHAN0011600




                                    92
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 94 of 129

284                                 Product:        PHAN0011590    2019    Wincraft
                                    Multi-Use       at
                                    Decal           PHAN0011609




285                                 Product:        PHAN0011590    2019    Wincraft
                                    Multi-Use       at
                                    Decal           PHAN0011614




286                                 Product:        PHAN0001196,   2004    BDA Inc.
                                    Nesting Dolls   PHAN0009986,
                                                    PHAN0007657




287                                 Product:        PHAN0010752,   Early   Dave
                                    Noseball        HE000543       2000s   Raymond




                                    93
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 95 of 129

288                                 Product:     PHAN0010000,   2015     Phillies
                                    One-Man      PHAN0001209
                                    Band DVD




289                                 Product:     PHAN0011552             Forever
                                    Ornament     at                      Collectibles
                                                 PHAN0011565             (FOCO)




290                                 Product:     PHAN0011573    2010     The Memory
                                    Ornament                             Company




291                                 Product:     PHAN0001253    2012     Kurt Adler
                                    Ornament




                                    94
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 96 of 129

292                                 Product:     PHAN0001199,   2008     BDA Inc.
                                    Paintable    PHAN0009989
                                    Phanatic




293                                 Product:     PHAN0011498    2014     Legendary
                                    Painting                             Sports Prints
                                    Print                                (Daniel
                                                                         Duffey)




294                                 Product:     PHAN0011480    2019     Gallery 1988
                                    Painting                             (Beau
                                    Print                                Berkley)




295                                 Product:     PHAN0011399,   2010     The Emblem
                                    Patch        PHAN0011400,            Source
                                                 PHAN0011403,
                                                 PHAN0011570
                                                 at
                                                 PHAN0011571




                                    95
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 97 of 129

296                                 Product:      PHAN0011399,   2011    The Emblem
                                    Patch         PHAN0011401,           Source
                                                  PHAN0011403,
                                                  PHAN0011570




297                                 Product:      PHAN0011399,   2013    The Emblem
                                    Patch Baby    PHAN0011402,           Source
                                                  PHAN0011403,
                                                  PHAN0011570
                                                  at
                                                  PHAN0011572


298                                 Product:      PHAN0011396,   2019    The Emblem
                                    Patches Set   PHAN0011397,           Source
                                                  PHAN0011398




                                    96
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 98 of 129

299                                 Product:     PHAN0011337,   2007     Wincraft
                                    Pencils      PHAN0011338,
                                                 PHAN0011339,
                                                 PHAN0011340,
                                                 PHAN0011590
                                                 at
                                                 PHAN0011592




300                                 Product:     PHAN0001048,   1986     Len Epstein
                                    Pennant      PHAN0001049,
                                                 PHAN0001050,
                                                 PHAN0001052




301                                 Product:     PHAN0011590    2019     Wincraft
                                    Pennant      at
                                                 PHAN0011597




                                    97
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 99 of 129

302                                 Product: Pez   PHAN0009483    2010   PEZ
                                    Dispenser




303                                 Product:       PHAN0001222,
                                    Phanta Claus   HE002240
                                    Figurine




304                                 Product:       PHAN0011544           PhotoFile
                                    PhotoFile




                                    98
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 100 of 129

305                                  Product:     PHAN0011544             PhotoFile
                                     PhotoFile    at
                                                  PHAN0011545




306                                  Product:     PHAN0011544             PhotoFile
                                     PhotoFile    at
                                                  PHAN0011547




307                                  Product:     PHAN0011544   2008      PhotoFile
                                     PhotoFile    at
                                                  PHAN0011546




                                    99
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 101 of 129

308                                  Product:      PHAN0011544    2008    PhotoFile
                                     PhotoFile     at
                                                   PHAN0011548




309                                  Product:      PHAN0000739    1988    Len Epstein
                                     Phun Book




310                                  Product:      PHAN0000761,   1993    Len Epstein
                                     Phun Book 2   PHAN0001434,
                                                   PHAN0006570,
                                                   PHAN0006627




                                    100
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 102 of 129

311                                  Product:       PHAN0001208,   2014   Forever
                                     Phun Glasses   PHAN0009999           Collectibles
                                                                          (FOCO)




312                                  Product:       PHAN0001256    2012   Forever
                                     Piggy Bank                           Collectibles
                                                                          (FOCO)




313                                  Product:       PHAN0009491    2010   BDA Inc.
                                     Pillow




314                                  Product:       PHAN0001257, 2012     Fabrique
                                     Pillow         PHAN0001258,          Innovations
                                                    PHAN0011451
                                                    at
                                                    PHAN0011460-
                                                    PHAN0011461




                                    101
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 103 of 129

315                                  Product: PJ    PHAN0011317,          College
                                     Pants          PHAN0011318,          Concepts
                                                    PHAN0011319,          Sport
                                                    PHAN0011320,
                                                    PHAN0011321,
                                                    PHAN0011448




316                                  Product:       PHAN0011575    2019   The Topps
                                     Playing Card                         Company




317                                  Product:       PHAN0011575    2019   The Topps
                                     Playing Card   at                    Company
                                                    PHAN0011576




                                    102
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 104 of 129

318                                  Product:       PHAN0011575   2019    The Topps
                                     Playing Card   at                    Company
                                                    PHAN0011577




319                                  Product:       PHAN0011575   2019    The Topps
                                     Playing Card   at                    Company
                                                    PHAN0011578




320                                  Product:       PHAN0011575   2019    The Topps
                                     Playing Card   at                    Company
                                                    PHAN0011579




                                    103
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 105 of 129

321                                  Product:       PHAN0011575   2019    The Topps
                                     Playing Card   at                    Company
                                                    PHAN0011581




322                                  Product:       PHAN0011575   2019    The Topps
                                     Playing Card   at                    Company
                                                    PHAN0011582




323                                  Product:       PHAN0011575   2019    The Topps
                                     Playing Card   at                    Company
                                                    PHAN0011583




                                    104
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 106 of 129

324                                  Product:       PHAN0011575   2019    The Topps
                                     Playing Card   at                    Company
                                                    PHAN0011585




325                                  Product:       PHAN0011575   2019    The Topps
                                     Playing Card   at                    Company
                                                    PHAN0011587




326                                  Product:       PHAN0011575   2019    The Topps
                                     Playing Card   at                    Company
                                                    PHAN0011588




                                    105
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 107 of 129




                                    106
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 108 of 129

330                                  Product:     PHAN0011552             Forever
                                     Plush        at                      Collectibles
                                                  PHAN0011558             (FOCO)




                                    107
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 109 of 129




                                    108
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 110 of 129




337                                  Product:     PHAN0011451 2011        Fabrique
                                     Plush        at                      Innovations
                                                  PHAN0011462-
                                                  PHAN0011464




                                    109
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 111 of 129




341                                  Product:     PHAN0011552    2019     Forever
                                     Plush        at                      Collectibles
                                                  PHAN0011556             (FOCO)




342                                  Product:      PHAN0011552   2019     Forever
                                     Plush 14 Inch at                     Collectibles
                                     Plush         PHAN0011557            (FOCO)




                                    110
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 112 of 129

343                                  Product:       PHAN0011451   2012    Fabrique
                                     Plush                                Innovations
                                     Baseball Egg
                                     Phanatic




344                                  Product:       PHAN0011451 2012      Fabrique
                                     Plush          at                    Innovations
                                     Baseball-      PHAN0011454-
                                     Shaped         PHAN0011455
                                     Phanatic
                                     Orbiez




345                                  Product:       PHAN0011451   2012    Fabrique
                                     Plush Head     at                    Innovations
                                                    PHAN0011459




                                    111
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 113 of 129

346                                  Product:      PHAN0001192,   2000    BDA Inc.
                                     Plush Phred   PHAN0009982




347                                  Product:      PHAN0011552    2019    Forever
                                     Plush Puffz   at                     Collectibles
                                                   PHAN0011555            (FOCO)




348                                  Product:      PHAN0011438,   2019    Forever
                                     Plush         PHAN0011439            Collectibles
                                     Smusherz                             (FOCO)




349                                  Product:      PHAN0011434,   2016    Forever
                                     Plush Studd   PHAN0011435            Collectibles
                                                                          (FOCO)




                                    112
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 114 of 129

350                                  Product:     PHAN0001191,   1999     BDA Inc.
                                     Plush        PHAN0009981
                                     Tropical




351                                  Product:     PHAN0001224    2015     Funko
                                     Pop!
                                     Phanatic




352                                  Product:     PHAN0011477    2018     Funko
                                     Pop!
                                     Phanatic




                                    113
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 115 of 129

353                                  Product:     PHAN0009369,   2016     Hog Wild
                                     Popper       PHAN0010803,
                                                  HE001054




354                                  Product:     PHAN0012524    2018     Trends
                                     Poster




355                                  Product:     PHAN0011480    2019     Gallery 1988
                                     Poster       at                      (Jen Taylor)
                                                  PHAN0011481




                                    114
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 116 of 129

356                                  Product:        PHAN0011480   2019   Gallery 1988
                                     Poster          at                   (Tom
                                                     PHAN0011482          Whalen)




357                                  Product:        PHAN0012525   2019   Rawlings
                                     Quick Toss
                                     Softee




358                                  Product: Silk   PHAN0011539   2019   The
                                     Touch           at                   Northwest
                                     Throw           PHAN0011541          Company




                                    115
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 117 of 129

359                                  Product:        PHAN0011437,   2019   ISlide
                                     Slide Sandals   PHAN0011483




360                                  Product:        PHAN0012526           Forever
                                     Snap                                  Collectibles
                                     Bracelet                              (FOCO)




361                                  Product:        PHAN0010001    2015   BDA Inc.
                                     Socks




                                    116
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 118 of 129

362                                  Product:       PHAN0001255   2017    Stance Socks
                                     Socks 2




363                                  Product:       PHAN0012386   2017    Index
                                     Solar Bobble   at                    Promotions
                                                    PHAN0012406




                                    117
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 119 of 129

364                                  Product:       PHAN0011451 2012      Fabrique
                                     Star Lamp      at                    Innovations
                                                    PHAN0011456-
                                                    PHAN0011458




365                                  Product:       PHAN0012327    2016   National
                                     Stationary                           Design
                                     Set




366                                  Product:       HE000150,      2005   Build-a-Bear
                                     Super Hero     HE000620,             Workshop
                                     Phanatic       HE000621,
                                     Build-a-Bear   HE000622,
                                                    HE000623,
                                                    HE000760




367                                  Product:       HE000025,      2005   Idea Factory
                                     Super Hero     PHAN0001197,
                                     Phanatic       PHAN0009987
                                     Plush




                                    118
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 120 of 129

368                                  Product:       PHAN0011369,   2018   Wincraft
                                     Team Puzzle    PHAN0011370,
                                                    PHAN0011371,
                                                    PHAN0011372,
                                                    PHAN0011590
                                                    at
                                                    PHAN0011641




369                                  Product:       PHAN0011341,   2018   Wincraft
                                     Temporary      PHAN0011342,
                                     Tattoos        PHAN0011343,
                                                    PHAN0011590
                                                    at
                                                    PHAN0011639




370                                  Product: The   PHAN0011760,   2006   Phillies
                                     Phillie        PHAN0011904
                                     Phanatic
                                     Goes
                                     Hollywood
                                     DVD




                                    119
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 121 of 129

371                                  Product:      PHAN0009995,   2012    Phillies
                                     Time          PHAN0001205
                                     Travelin’
                                     DVD




372                                  Product:      PHAN0001055,   1991
                                     Travel Cup    PHAN0001056,
                                                   PHAN0001057,
                                                   PHAN0001058,
                                                   PHAN0001059,
                                                   PHAN0001060




373                                  Product: T-   PHAN0001105,   1986    Len Epstein
                                     Shirt         PHAN0001106,
                                                   PHAN0001107,
                                                   PHAN0001108




                                    120
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 122 of 129

374                                  Product: T-   PHAN0001119,   1992    Harrison /
                                     Shirt         PHAN0001120,           Erickson
                                                   PHAN0001121,
                                                   PHAN0001122,
                                                   HE000114,
                                                   HE000533,
                                                   HE000534




375                                  Product: T-   PHAN0009468,   2011    Harrison /
                                     Shirt         PHAN0009476,           Erickson
                                                   PHAN0009991,
                                                   PHAN0001201
                                                   HE000026,
                                                   HE000500




376                                  Product: T-   PHAN0001204,   2013    BWM Global
                                     Shirt         PHAN0009994




                                    121
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 123 of 129

377                                  Product: T-   PHAN0011441            5th & Ocean
                                     Shirt 1980    at
                                     World         PHAN0011443
                                     Champs




378                                  Product: T-   PHAN0011449            Dynasty
                                     Shirt Baby
                                     Fan




379                                  Product: T-   PHAN0001115,   1988    Len Epstein
                                     Shirt Bench   PHAN0001116,
                                                   PHAN0001117,
                                                   PHAN0001118




                                    122
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 124 of 129

380                                  Product: T-     PHAN0001103,   1994   Harrison /
                                     Shirt           PHAN0001104           Erickson
                                     Camera
                                     Ready




381                                  Product: T-     PHAN0001225,          Soft as a
                                     Shirt Classic   PHAN0011549           Grape
                                     Pose 2008




382                                  Product: T-     PHAN0011441    2019   5th & Ocean
                                     Shirt           at
                                     Diagonal        PHAN0011444




                                    123
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 125 of 129

383                                  Product: T-    HE000525      1993    Harrison /
                                     Shirt Get                            Erickson
                                     Behind ‘Em




384                                  Product: T-    PHAN0012527           Outerstuff
                                     Shirt Girls




385                                  Product: T-    PHAN0012528           Outerstuff
                                     Shirt Infant




                                    124
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 126 of 129

386                                  Product: T-    PHAN0012507           Antigua
                                     Shirt Ladies




387                                  Product: T-    PHAN0001113,          Len Epstein
                                     Shirt Soda     PHAN0001114




388                                  Product: T-    PHAN0012529           Outerstuff
                                     Shirt
                                     Toddler




389                                  Product: T-    PHAN0012530           Outerstuff
                                     Shirt
                                     Toddler




                                    125
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 127 of 129

390                                  Product: T-    PHAN0012535           New Era
                                     Shirt Youth




391                                  Product: T-    PHAN0012534           New Era
                                     Shirt Youth




392                                  Product:       PHAN0012531           The Memory
                                     Tumbler                              Company




393                                  Product: Vet   PHAN0001414   2003    Teri Dimon &
                                     Coloring                             Tony Andrade
                                     Book




                                    126
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 128 of 129

394                                  Product:     PHAN0011733   2005      BWM Global
                                     Whammy
                                     Hand




395                                  Product:     PHAN0011445   2019      Antigua
                                     Women’s
                                     Tank




396                                  Product:     PHAN0012523             Winning
                                     Wool                                 Streak
                                     Pennant




                                    127
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
       Case 1:19-cv-07239-VM-SN Document 116-1 Filed 10/20/20 Page 129 of 129

397                                  Product:     PHAN0011539    2019     The
                                     Woven                                Northwest
                                     Jacquard                             Company




398                                  Product:     PHAN0011429,   2019     Boelter /
                                     Yard         PHAN0011589             Topperscot
                                     Inflatable




399                                  Product:     PHAN0012536             Zippo
                                     Zippo




                                    128
CONTAINS CONFIDENTIAL DISCOVERY MATERIAL
PURSUANT TO PROTECTIVE ORDER
